211 Md. 606 (1956)
125 A.2d 841
DAVIS
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 14, October Term, 1956.]
Court of Appeals of Maryland.
Decided October 9, 1956.
Before BRUNE, C.J., and COLLINS, HENDERSON and HAMMOND, JJ.
Decided October 9, 1956. Certiorari denied, 354 U.S. 941, "without prejudice to filing in an appropriate United States District Court."
HAMMOND, J., delivered the opinion of the Court.
Petitioner seeks to appeal from the denial of the writ of habeas corpus by Judge Michael Paul Smith of the Circuit Court for Baltimore County on May 12, 1956. He is serving a sentence of five years imposed after he had pleaded guilty *607 in the Circuit Court for Frederick County to breaking and entering. In 1955 he sought the writ of habeas corpus in Baltimore and was denied its issuance by Judge Emory H. Niles. He asked leave to appeal from that denial and his application was refused by this Court in January, 1956, in Davis v. Warden, 208 Md. 675.
Code, 1951, Art. 42, sec. 6, provides that where an application for leave to appeal from an order denying a writ of habeas corpus is denied, the order sought to be reviewed becomes final to the same extent and with the same effect as if it had been affirmed on appeal. See Lewis v. Warden, 205 Md. 658. In the opinion in Davis v. Warden, supra, Judge Collins dealt in detail with each of the grounds for relief relied on by petitioner and pointed out that none of them constituted the basis for the issuance of the writ of habeas corpus. A careful review of petitioner's present lengthy application, and his supporting brief, shows that he has subdivided and rephrased the grounds relied on in his first application for leave to appeal but that there is no substantial difference between them and the grounds relied on before Judge Smith and in the present application. Petitioner's complaints in the case now before us do not differ significantly, either factually or in legal effect, from those he made, unsuccessfully, in the first case. This being so, the refusal of this Court to grant leave to appeal from the denial of the writ of habeas corpus by Judge Niles controls the present application for leave to appeal, and petitioner must be denied the relief he seeks.
Application denied, with costs.